Case 1:20-cv-09447-PAE-KNF Document 15 Filed 06/09/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SAIM SARWAR,
Plaintiff, 20 Civ. 9447 (PAE)

ORDER
VILINUIS INC.

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

On November 11, 2020, plaintiff filed the complaint. Dkt. 1. On December 2, 2020,
plaintiff served the defendant with process. Dkt. 8. The defendant has not responded to the
complaint or otherwise appeared in this action. On June 2, 2021, the Court issued an Order to
Show Cause, prompting plaintiff to move for a default judgment by June 16, 2021 or risk
dismissal of the case. Dkt. 10. On June 3, 2021, the plaintiff obtained a Clerk’s Certificate of
Default. Dkt. 13. On June 8, 2021, plaintiff filed a motion for default judgment against the
defendant. Dkt. 14.

Plaintiffs papers in support of its motion are not in compliance with the Court’s
Individual Rules. Plaintiffis directed to refile the motion and required accompanying
supporting papers in compliance with the Court’s Individual Rules by June 16, 2021. Failure to
submit a timely and proper motion for default judgment will result in dismissal of this case under
Rule 41.

Plaintiffs are to serve this order on the defendant forthwith and file proof of this service

no later than June 14, 2021.
Case 1:20-cv-09447-PAE-KNF Document 15 Filed 06/09/21 Page 2 of 2

SO ORDERED.

tut A. Eaphuy

 

Paul A. Engelmayer 4 i
United States District Judge

Dated: June 9, 2021
New York, New York
